FILED
                                                                             United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                                Tenth Circuit

                             FOR THE TENTH CIRCUIT                                  April 19, 2019
                         _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                             No. 18-2130
                                                      (D.C. No. 1:17-CR-00695-JMC-1)
 CHARMAINE PERALTA,                                               (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on the United States’ Unopposed Motion for Remand to

the District Court for Resentencing (“Motion”). In the Motion, the United States

concedes that the district court committed reversible procedural error when it failed to

provide a factual basis in the record for using USSG §2A2.2 to determine Ms. Peralta’s

base offense level at sentencing. Accordingly, the parties ask us to remand for

resentencing so that the district court can correct this procedural error.



       *
         After examining the appellate record, this panel has determined unanimously that
oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
       Upon careful consideration, the Motion is GRANTED. This matter is remanded to

the U.S. District Court for the District of New Mexico with instructions to vacate its

judgment, and resentence Ms. Peralta in a manner that resolves the aforementioned

procedural error. A copy of this order and judgment shall stand as and for the mandate of

the court.


                                             Entered for the Court
                                                 Per Curiam




                                             2